   

Case 1:20-cr-00412-AT Document 120 Filed 06/0@2hcohagmioef 1

DOCUMENT
ELECTRONICALLY FILED

DOC #:

Meringolo & Associates, P.C. ——— ODL
375 Greenwich Street DATE FILED: %°/4U4t

New York, New York 10013
(212) 941-2077 / (212) 202-4936 fax

www.meringololaw.com
—_

 

June 7, 2021

VIA ECF

Honorable Analisa Torres

United States District Court Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Timothy Shea, et al., 20-CR-412 (AT)
Dear Judge Torres:

On behalf of defendant Timothy Shea in the above-captioned matter, we respectfully write
to request permission for Mr. Shea to travel outside his district to attend two of his teenage son’s
basketball tournaments out of state. Namely, Mr. Shea requests permission to travel to Dallas,
Texas from July 7" to July 12, 2021 and to Las Vegas, Nevada from July 20% to July 26, 2021.
Mr. Shea would be traveling with his son and family. Mr. Shea, a Colorado resident, has been
released on bail since September 2020, and has been monitored by the District of Colorado’s
Probation Office without any issue.

Mr. Shea’s Pre-trial officer from the District of Colorado, as well as the government, do
not object to this request. If approved, Mr. Shea will be providing an exact itinerary of his travel

arrangements to his monitoring officer.

Thank you for your consideration of this request.

Sincerely,
GRANTED. isi :

John Meringolo, Esq.
SO ORDERED.

Dated: June 8, 2021
New York, New York

On-

 

ANALISA TORRES
United States District Judge
